El Juez Asociado Se. "Wolp,
emitió la opinión del "tribunal.
En una administración judicial fueron atacadas las cuentas de la administradora judicial. La corte se negó a dar su aprobación a esta cuenta final por varias razones. En apelación la apelada insiste en que la resolución o sentencia no es final y solicita una desestimación. Por su--puesto que si la corte hubiera aprobado la referida cuenta final la administradora tenía derecho a considerar la cuenta rendida como final y haber obtenido sentencia definitiva. La negativa a aprobar en tal caso quizás puede conside-rarse como una orden final si la administradora insiste en que no puede obtenerse de ella ninguna otra cuenta. Por ejemplo, ella pagó ciertos legados cuando existía pendiente un pleito lo que podría rebajar la parte del caudal disponi-ble para su pago y si la apelante podía acreditar con éxito que hay fondos suficientes tendría ella derecho a que la par-tida fuera aprobada. La dificultad, y es algo metafísic'o, es que mientras la cuenta no esté enteramente sujeta a apro-bación la administradora no tiene derecho a una orden final, y hubo otras partidas a las cuales se hizo objeción. En la duda que tenemos preferimos aplazar la decisión de-finitiva en cuanto a la jurisdicción de esta corte hasta que se celebre una vista sobre sus méritos, y en su consecuencia se declara sin lugar la moción de desestimación.

Sin lugar.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no tomó parte en la re-solución de este caso.